UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2286


In re: BRIAN WILLIAM SCHUMAKER,

                Petitioner.



              On Petition for Writ of Habeas Corpus.


Submitted:   February 23, 2016              Decided:   February 25, 2016


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Brian William Schumaker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian William Schumaker filed a petition for an original

writ     of     habeas        corpus    challenging           various       aspects       of   his

convictions and sentence.                    This court ordinarily declines to

entertain        original       habeas      corpus      petitions        under      28     U.S.C.

§ 2241 (2012), and this case provides no reason to depart from

the general rule.               Our review reveals that Schumaker has a 28

U.S.C.    §     2255     (2012)      motion      currently      pending       in    the    United

States District Court for the Northern District of Georgia.                                     To

the extent Schumaker challenges the United States District Court

for the District of South Carolina’s denial of relief on his 42

U.S.C.      §    1983    (2012)      complaint,        an     original      habeas     petition

filed in this court cannot serve as a substitute for a properly

filed    appeal.          Accordingly,           we    find    that     the    interests        of

justice would not be served by transferring the case to the

district        court.         See     28   U.S.C.     § 1631        (2012).        Therefore,

although we grant Schumaker’s motion to supplement his petition,

we   deny       leave    to    proceed      in   forma      pauperis     and       dismiss     the

petition.         We dispense with oral argument because the facts and

legal    contentions           are     adequately       presented       in    the     materials

before    this     court       and     argument       would    not    aid     the   decisional

process.


                                                                        PETITION DISMISSED


                                                 2